Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 18 August 2022. Claims 1-22 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections as set forth in the office action of 19 May 2022 have been considered and are persuasive. Therefore, the Claim Objections as set forth in the office action of 19 May 2022 have been withdrawn.
	Applicant’s amendments and arguments with respect to the rejection of claim 21 under 35 USC 112(b) as set forth in the office action of 19 May 2022 have been considered and are persuasive. Therefore, the rejection of claim 21 under 35 USC 112(b) as set forth in the office action of 19 May 2022 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claim 22 under 35 USC 112(b) as set forth in the office action of 19 May 2022 have been considered and are NOT persuasive. Applicant has not amended the claim accordingly. See 35 USC 112(b).
Applicant’s amendments and arguments with respect to the rejection of claims 1-22 under 35 USC 101 as set forth in the office action of 19 May 2022 have been considered and are NOT persuasive.
Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Based on the 2019 PEG, the additional elements, in a claim that recites subject matter that falls within one of the groups of abstract, are to be analyzed under broadest reasonable interpretation. And the additional limitations being specifically argued by the Applicant reciting “filtering data to identify a limited set of visual mapping data associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information; and sending, using a communication transmitter and according to the bandwidth allocation, the limited set of visual mapping data  associated with the one or more road segments based on the filter associated with the road segment attribute information to the computing device that is coupled to the vehicle”, under broadest reasonable interpretation, are merely filtering data and sending such filtered data which are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. See 35 USC 101 below for further clarification.
Applicant’s amendments and arguments with respect to the rejection of claims 1-22 under 35 USC 103 as set forth in the office action of 19 May 2022 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks include “Applicant further notes that, during examiner interview, the Examiner appeared to agree that proposed amendments similar to the current amendments overcome the cited art for at least the reasons recited above”. Examiner would like to note that no interview has been conducted regarding the current amendments and the references as set forth in the office action of 19 May 2022 and that the only interview for this application was conducted on 09 February 2022 before the recent final rejection of 19 May 2022.
Claim Objections
Claim 21 is objected to because of the following informalities:  “wherein a size of the area is filtered is based on the bandwidth allocation”  appears to be a typographical error and should be “wherein a size of the area is filtered based on the bandwidth allocation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “wherein a size of the area is filtered is based on the bandwidth allocation”. Specification only provides support for “The area may … be identified based on a bandwidth allocation” which is already claimed/recited in claim 1. As such, there is not enough support in the specification for the limitation(s) of claim 21.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is indefinite because of the recited limitation “wherein filtering the data reduces a bandwidth amount used to communicate with of a communication interface to the computing device that is coupled to the vehicle”. Due to multiple typographical errors resulting in a seemingly uncompleted sentence, it is unclear, to the Examiner, what exactly Applicant is referring to. For example, did Applicant mean to recite 1) “wherein filtering the data reduces a bandwidth amount used to communicate with a communication interface of the computing device that is coupled to the vehicle” or 2) “wherein filtering the data reduces a bandwidth amount [used by]/of a communication interface to communicate with the computing device that is coupled to the vehicle” or etc.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a method, claim 12 is directed to an apparatus and claim 20 is directed to a non-transitory computer readable medium. Therefore, claims 1, 12 and 20 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 12 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claims 1 and 20 are rejected for the same reasons as the representative claim 12 as discussed here. Claim 12 recites: 

An apparatus for dynamic navigation, the apparatus comprising: 
a communication transceiver; 
a memory storing instructions; and 
a processor that executes the instructions to: 
receive, at the communication transceiver from a computing device that is coupled to a vehicle, a location, 
identify, based on the location and a bandwidth allocation, an area that includes the location, 
identify one or more road segments that each fall at least partially within the area, 
identify road segment attribute information about the one or more road segments, 
filter data to identify a limited set of visual mapping data associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information, and 
transmit, according to the bandwidth allocation and to the computing device that is coupled to the vehicle. the limited set of visual mapping data associated with the one or more road segments, the limited set of visual mapping data transmitted via the communication transceiver based on the filter associated with the road segment attribute information

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “identifying … an area, … road segments … [and] information” in the context of this claim encompasses a person looking at data collected (received, detected, etc.) and forming a simple judgement (determination, analysis, comparison, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer/processor to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

An apparatus for dynamic navigation, the apparatus comprising: 
a communication transceiver; 
a memory storing instructions; and 
a processor that executes the instructions to: 
receive, at the communication transceiver from a computing device that is coupled to a vehicle, a location, 
identify, based on the location and a bandwidth allocation, an area that includes the location, 
identify one or more road segments that each fall at least partially within the area, 
identify road segment attribute information about the one or more road segments, 
filter data to identify a limited set of visual mapping data associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information, and 
transmit, according to the bandwidth allocation and to the computing device that is coupled to the vehicle. the limited set of visual mapping data associated with the one or more road segments, the limited set of visual mapping data transmitted via the communication transceiver based on the filter associated with the road segment attribute information

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receiving … a location …,” “filtering… data…”, “transmit/send … data …” (of claims 1, 12 and 20) and “receiving … information …” (of claims 1 and 20) the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the receiving steps are recited at a high level of generality (i.e. as a general means of receiving data/information for use in the identifying, filtering and transmitting steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The filtering and transmitting/sending steps are also recited at a high level of generality (i.e. as a general means of filtering data and transmitting limited data from some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1, 12 and 20 further recite “computing device that is coupled to a vehicle”, “communication transmitter”, “apparatus”, “communication transceiver”, “memory storing instructions”, “processor that executes the instructions” and “non-transitory computer-readable storage medium having embodied thereon a program executable by a processor to perform a method” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of receiving data/information are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation(s) of filtering data and transmitting data are a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is filtering data and transmitting data are a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-11, 13-19 and 21-22 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-11, 13-19 and 21-22 are not patent eligible under the same rationale as provided for in the rejection of claim 12. 
Therefore, claim(s) 1-22 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 11-14, 16, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US20200209005A1) in view of Dong (US20180274933A1) in further view of Roth (US20190066500A1) in yet further view of Kalai (US20150356118A1) and in yet further view of Bitra (US20180038695A1).
Regarding claim 1, Hou discloses a method of dynamic navigation (see at least [0010] and [0105]), the method comprising: identifying a location by a computing device that is coupled to a vehicle (see at least [0009]); identifying, based on the location, an area that includes the location (see at least Figure 4, Figures 6A-6D, Figure 7B, [0004] and [0010]); identifying one or more road segments that each fall at least partially within the area (see at least Figure 7B, [0004], [0005], [0010], [0033], [0041] and [0103]) identify road segment attribute information about the one or more road segments (see at least Figure 7B, [0004], [0005], [0010], [0033], [0041], [0058] and [0103]). 
Hou does not explicitly disclose receiving the location from the computing device that is coupled to the vehicle; receiving the road segment attribute information about the one or more road segments; and sending, using a communication transmitter, data associated with the one or more road segments and the road segment attribute information to the computing device that is coupled to the vehicle. However, such matter is suggested by Dong (see at least Figures 6a-7, [0029], [0048] and [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou to incorporate the teachings of Dong which teaches receiving the location from the computing device that is coupled to the vehicle; receiving the road segment attribute information about the one or more road segments; and sending, using a communication transmitter, data associated with the one or more road segments and the road segment attribute information to the computing device that is coupled to the vehicle since they are both directed to using data in an area around the vehicle and incorporation of the teachings of Dong would ensure increased accuracy, safety and reliability of the overall system.
Hou as modified by Dong fails to disclose filtering data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information; and sending the amount of the information associated with the one or more road segments based on the filter associated with the road segment attribute information to the computing device that is coupled to the vehicle. However, such matter is suggested by Roth (see at least Figure 1, [0013], [0034], [0035] and [0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong to incorporate the teachings of Roth which teaches filtering data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information; and sending the amount of the information associated with the one or more road segments based on the filter associated with the road segment attribute information to the computing device that is coupled to the vehicle since they are all directed to using data in an area around the vehicle and incorporation of the teachings of Roth would increase efficiency of the overall system and reduce unnecessary waste of computation resources and bandwidth (see at least Roth [0004] and [0007]).
Hou as modified by Dong and Roth does not explicitly disclose identifying, based on a bandwidth allocation, the area that includes the location. However, such matter is suggested by Kalai (see at least [0030], [0037], [0064] and claim 19). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong and Roth to incorporate the teachings of Kalai which teaches identifying, based on a bandwidth allocation, the area that includes the location since they are all directed to using information around the vehicle and incorporation of the teachings of Kalai would increase accuracy by incorporating another necessary and useful factor and thereby increase reliability of the overall system.
Hou as modified by Dong, Roth and Kalai does not explicitly disclose filtering data to identify a limited set of visual mapping data and sending, according to the bandwidth allocation, the limited set of visual mapping data. However, such matter is suggested by Bitra (see at Figure 4, [0006], [0022], [0023], [0058], [0061], [0062] and [0065]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong, Roth and Kalai to incorporate the teachings of Bitra which teaches filtering data to identify a limited set of visual mapping data and sending, according to the bandwidth allocation, the limited set of visual mapping data since they are all directed to using information around the vehicle and incorporation of the teachings of Bitra would increase accuracy and thereby increase safety and reliability. 

Regarding claim 2, Hou as modified by Dong, Roth, Kalai and Bitra discloses wherein the location is identified by the computing device that is coupled to the vehicle based on one or more signals received by a Global Navigation Satellite System (GNSS) receiver associated with the computing device (see at least Hou [0009], [0038], [0068] and [0075]).

Regarding claim 3, Hou as modified by Dong, Roth, Kalai and Bitra discloses identifying a speed of the vehicle by the computing device that is coupled to the vehicle (see at least Hou [0005]). Hou does not explicitly disclose receiving the speed of the vehicle from the computing device; however, given Hou as modified by Dong, Roth, Kalai and Bitra (as in rejection of claim 1), it would have been obvious to one of ordinary skill in the art that various vehicle information received from the computing device could further include the speed of the vehicle in order to increase the efficiency and reliability of the overall system.

Regarding claim 5, Hou as modified by Dong, Roth, Kalai and Bitra discloses identifying that the speed is below a predetermined speed threshold (see at least Hou [0098]), wherein a size of the area that includes the location is set to a first predetermined size based on the speed being below the predetermined speed threshold (see at least Hou [0098]), wherein the first predetermined size is smaller than a second predetermined size corresponding to speeds exceeding the predetermined speed threshold (see at least Hou [0042] and [0098]).

Regarding claim 6, Hou as modified by Dong, Roth, Kalai and Bitra discloses identifying that the speed exceeds a predetermined speed threshold (see at least Hou [0098]), wherein a size of the area that includes the location is set to a second predetermined size based on the speed exceeding the predetermined speed threshold (see at least Hou [0098]), wherein the second predetermined size is larger than a first predetermined size corresponding to speeds below the predetermined speed threshold (see at least Hou [0042] and [0098]).

Regarding claim 8, Hou as modified by Dong, Roth, Kalai and Bitra discloses identifying a heading of the vehicle by the computing device that is coupled to the vehicle (see at least Hou [0005]) and filtering the data to identify the limited set of visual mapping data (see claim 1 mapping/rejection above). Hou does not explicitly disclose receiving the heading of the vehicle from the computing device; however, given Hou as modified by Dong, Roth, Kalai and Bitra (as in rejection of claim 1), it would have been obvious to one of ordinary skill in the art that various vehicle information received from the computing device could further include the heading of the vehicle in order to increase the efficiency and reliability of the overall system. Hou discloses that vehicle’s need for data from the surrounding area varies based on the heading of the vehicle (see at least Figures 6c, 6d and 7b, [0101] and [0103]). As such, based on Hou as modified by Dong, Roth, Kalai and Bitra, it would have been obvious to one of ordinary skill in the art that filtering the data to identify the limited set of visual mapping data is based on the heading of the vehicle in order to maximize the efficiency, reliability and safety of the overall system.

Regarding claim 9, Hou as modified by Dong, Roth, Kalai and Bitra discloses wherein the area that includes the location includes more space around the location in a first direction corresponding to the heading than in a second direction opposite the heading (see at least Hou Figure 6D, [0008], [0012] and [0101]).

Regarding claim 11, Hou as modified by Dong, Roth, Kalai and Bitra discloses wherein the area that includes the location is associated with a radius of a predetermined length around the location (see at least Hou Figure 6A, [0012], [0098], [0100] and [0101]).

Regarding claim 12, Hou discloses an apparatus for dynamic navigation, the apparatus comprising: a communication transceiver; a memory storing instructions; and a processor that executes the instructions to (see at least Figures 1A, 1B, 8; [0010] and [0105]): identifying a location by a computing device that is coupled to a vehicle (see at least [0009]), identify, based on the location, an area that includes the location (see at least Figure 4, Figures 6A-6D, Figure 7B, [0004] and [0010]), identify one or more road segments that each fall at least partially within the area (see at least Figure 7B, [0004], [0005], [0033], [0041] and [0103]), identify road segment attribute information about the one or more road segments (see at least Figure 7B, [0004], [0005], [0010], [0033], [0041], [0058] and [0103]).
Hou does not explicitly disclose receive, at the communication transceiver from a computing device that is coupled to a vehicle, a location and transmit, via the communication transceiver, to the computing device that is coupled to the vehicle information associated with the one or more road segments. However, such matter is suggested by Dong (see at least Figures 6a-7, [0029], [0048] and [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou to incorporate the teachings of Dong which teaches receive, at the communication transceiver from a computing device that is coupled to a vehicle, a location and transmit, via the communication transceiver, to the computing device that is coupled to the vehicle information associated with the one or more road segments since they are both directed to using data in an area around the vehicle and incorporation of the teachings of Dong would ensure increased accuracy, safety and reliability of the overall system.
Hou as modified by Dong fails to disclose filter data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information, and transmit to the computing device that is coupled to the vehicle the amount of the information associated with the one or more road segments, the amount of the information transmitted based on the filter associated with the road segment attribute information. However, such matter is suggested by Roth (see at least Figure 1, [0013], [0034], [0035] and [0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong to incorporate the teachings of Roth which teaches filter data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information, and transmit to the computing device that is coupled to the vehicle the amount of the information associated with the one or more road segments, the amount of the information transmitted based on the filter associated with the road segment attribute information since they are all directed to using data in an area around the vehicle and incorporation of the teachings of Roth would increase efficiency of the overall system and reduce unnecessary waste of computation resources and bandwidth (see at least Roth [0004] and [0007]).
Hou as modified by Dong and Roth does not explicitly disclose identifying, based on a bandwidth allocation, the area that includes the location. However, such matter is suggested by Kalai (see at least [0030], [0037], [0064] and claim 19). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong and Roth to incorporate the teachings of Kalai which teaches identifying, based on a bandwidth allocation, the area that includes the location since they are all directed to using information around the vehicle and incorporation of the teachings of Kalai would increase accuracy by incorporating another necessary and useful factor and thereby increase reliability of the overall system.
Hou as modified by Dong, Roth and Kalai does not explicitly disclose filtering data to identify a limited set of visual mapping data and sending, according to the bandwidth allocation, the limited set of visual mapping data. However, such matter is suggested by Bitra (see at Figure 4, [0006], [0022], [0023], [0058], [0061], [0062] and [0065]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong, Roth and Kalai to incorporate the teachings of Bitra which teaches filtering data to identify a limited set of visual mapping data and sending, according to the bandwidth allocation, the limited set of visual mapping data since they are all directed to using information around the vehicle and incorporation of the teachings of Bitra would increase accuracy and thereby increase safety and reliability.

Regarding claims 13, 16 and 17, claims 13, 16 and 17 are commensurate in scope with claims 2, 5 and 6, respectively. See above for rejection of claims 2, 5 and 6. 

Regarding claim 14, Hou as modified by Dong, Roth, Kalai and Bitra discloses identifying a speed of the vehicle by the computing device that is coupled to the vehicle (see at least Hou [0005]). Hou does not explicitly disclose receive, at the communication transceiver from the computing device that is coupled to the vehicle, the speed of the vehicle; however, given Hou as modified by Dong, Roth, Kalai and Bitra (as in rejection of claim 12), it would have been obvious to one of ordinary skill in the art that various vehicle information received at the communication transceiver from the computing device could further include the speed of the vehicle in order to increase the efficiency and reliability of the overall system.

Regarding claim 19, Hou as modified by Dong, Roth, Kalai and Bitra discloses identifying a heading of the vehicle by the computing device that is coupled to the vehicle (see at least Hou [0005]). Hou does not explicitly disclose receive, at the communication transceiver from the computing device that is coupled to the vehicle, the heading of the vehicle; however, given Hou as modified by Dong, Roth, Kalai and Bitra (as in rejection of claim 12), it would have been obvious to one of ordinary skill in the art that various vehicle information received at the communication transceiver from the computing device could further include the heading of the vehicle in order to increase the efficiency and reliability of the overall system. The rest of claim 19 is commensurate in scope with claim 8. See above for rejection of claim 8.

	Regarding claim 20, Hou discloses a non-transitory computer-readable storage medium having embodied thereon a program executable by a processor to perform a method for dynamic navigation (see at least [0017] and [0105]). The rest of claim 20 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 21, Hou as modified by Dong and Roth does not explicitly disclose wherein a size of the area is filtered is based on the bandwidth allocation. However, such matter is suggested by Kalai (see at least [0064]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong and Roth to incorporate the teachings of Kalai which teaches wherein a size of the area is filtered is based on a bandwidth allocation since they are all directed to using information around the vehicle and incorporation of the teachings of Kawamata would increase accuracy by incorporating another necessary and useful factor and thereby increase reliability of the overall system.

Regarding claim 22, Hou as modified by Dong fails to disclose wherein filtering the data reduces a bandwidth amount used to communicate with of a communication interface to the computing device that is coupled to the vehicle. However, such matter is suggested by Roth (see at least Figure 1, [0004], [0007], [0013], [0034], [0035] and [0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong to incorporate the teachings of Roth which teaches wherein filtering the data reduces a bandwidth amount used to communicate with of a communication interface to the computing device that is coupled to the vehicle since they are all directed to using data in an area around the vehicle and incorporation of the teachings of Roth would increase efficiency of the overall system and reduce unnecessary waste of computation resources and bandwidth (see at least Roth [0004] and [0007]).

Claims 4, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US20200209005A1) in view of Dong (US20180274933A1) in further view of Roth (US20190066500A1) in yet further view of Kalai (US20150356118A1) in yet further view of Bitra (US20180038695A1) and in yet further view of Roser (EP1111338B1).
Regarding claim 4, Hou as modified by Dong, Roth, Kalai and Bitra discloses wherein a radius of the area that includes the location is based on the speed and heading of the vehicle (see at least Hou Figure 4, Figures 6A-6D, Figure 7B, [0004], [0009], [0010], [0042], [0098], [0100] and [0101]).
Hou as modified by Dong, Roth, Kalai and Bitra fails to disclose calculating a distance that the vehicle is to reach by traveling at the speed over a predetermined period of time, wherein the area that includes the location is at least as long as the distance. However, such matter is suggested by Roser (see at least [0062] and [0132]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong, Roth, Kalai and Bitra to incorporate the teachings of Roser which teaches calculating a distance that the vehicle is to reach by traveling at the speed over a predetermined period of time, wherein the area that includes the location is at least as long as the distance since they are all directed to using data in an area around the vehicle and incorporation of the teachings of Roser would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 10, Hou as modified by Dong, Roth, Kalai and Bitra does not explicitly wherein identifying the one or more road segments includes identifying one or more road segment vertices that fall within the area, wherein each of the one or more road segment vertices represents an end of one of the one or more road segments. However, such matter is suggested by Roser (see at least [0025], [0059], [0103], [0133], [0137], [0138] and [0147]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong, Roth, Kalai and Bitra to incorporate the teachings of Roser which teaches wherein identifying the one or more road segments includes identifying one or more road segment vertices that fall within the area, wherein each of the one or more road segment vertices represents an end of one of the one or more road segments since they are all directed to using data in an area around the vehicle and incorporation of the teachings of Roser would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 15, claim 15 is commensurate in scope with claim 4. See above for rejection of claim 4. 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US20200209005A1) in view of Dong (US20180274933A1) in further view of Roth (US20190066500A1) in yet further view of Kalai (US20150356118A1) in yet further view of Bitra (US20180038695A1) and in yet further view of Kawamata (US20080147305A1).
Regarding claim 7, Hou as modified by Dong, Roth, Kalai and Bitra fails to disclose identifying that the vehicle is speeding by identifying that the speed exceeds a speed limit of a first road segment corresponding to the location, wherein the one or more road segments include the first road segment and the road segment attribute information includes the speed limit of the first road segment. However, such matter is suggested by Kawamata (see at least [0109]-[0111]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong, Roth, Kalai and Bitra to incorporate the teachings of Kawamata which teaches identifying that the vehicle is speeding by identifying that the speed exceeds a speed limit of a first road segment corresponding to the location, wherein the one or more road segments include the first road segment and the road segment attribute information includes the speed limit of the first road segment since they are all directed to using information associated with one or more road segments around vehicle’s current location and incorporation of the teachings of Kawamata would ensure increased safety of the overall system.

Regarding claim 18, claim 18 is commensurate in scope with claim 7. See above for rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667   

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667